By the Court.
These are actions of tort wherein the plaintiffs seek to recover compensation for damages arising out of the collision of an automobile, owned and operated by one of the plaintiffs, in which both were riding, with an automobile owned by the defendant and operated by one McCarthy. There was testimony to the effect that after the collision the plaintiff Mrs. Jasman had a conversation with the defendant in which, after having examined her automobile, he told her to have it fixed, mail the bill to him and he would pay the expenses, and that he expected to pay her between $100 and $125, which was the estimated cost of repairing it; and that later the defendant telephoned to inquire if she had had the machine fixed and, on being told that she had not, he requested her to send him the bill as soon as the repairs were made. There was other testimony bearing upon the question whether McCarthy at the time of the collision was the agent of the defendant acting within the scope of his authority.
Verdicts could not rightly have been directed for the defendant upon this state of the evidence. The statements made by the defendant to the plaintiff Mrs. Jasman do not appear to have been made for the purpose of compromise. They may have been found by the jury to have been admissions "of liability, including, so far as necessary to that end, responsibility for the negligence of McCarthy. The case is governed by several recent decisions. Dennison v. Swerdlove, ante, 507. Wiseman v. Rome, ante, 505. Mielke v. Dobrydnio, 244 Mass. 89, 92. Ellis v. Pierce, 172 Mass. 220.

Exceptions overruled.